Order, Family Court, New York County (Elizabeth Barnett, Ref.), entered on or about November 17, 2009, which awarded custody of the subject child to petitioner father, unanimously affirmed, without costs.
Application by the mother’s assigned counsel to be relieved as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1976]). We have reviewed the record and agree with counsel that there are no nonfrivolous issues which could be raised on this appeal. Concur — Andrias, J.P., Sweeny, Moskowitz, Renwick and Richter, JJ